ORDER

PER CURIAM.
Defendant, Eric Shields, appeals the judgment, in a judge-tried trial de novo of a small claims court case, in favor of plaintiff, Carson Natural Bridge Automobile Service, on its claim and against defendant on his counterclaim. Plaintiff was awarded damages in the amount of $900.00. We affirm.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).